Citation Nr: 0614536	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for service 
connected headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran filed a timely notice of disagreement in April 2003.  
The RO issued a statement of the case in May 2004; and the 
veteran filed a timely substantive appeal (VA Form 9) in June 
2004.


FINDING OF FACT

The veteran's service-connected headaches are productive of a 
disability picture more nearly approximating prostrating 
attacks occurring approximately once a week; the disability 
is not manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic adaptability.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no higher, for the veteran's service-connected 
headaches have been met, effective December 14, 2000.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 8100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a VCAA letter was 
issued to the appellant in July 2002.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the July 2002 
VCAA notice preceded the March 2003 RO rating decision, there 
is no defect with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of an increased rating, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for headaches, 
but there was no notice of the rating criteria used to 
evaluate the veteran's disability or the criteria for 
assignment of an effective date.  Despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO furnished the veteran 
with a May 2004 statement of the case that adequately 
explained the applicable rating criteria.  Moreover, as 
hereinafter explained, the Board finds that the preponderance 
of the evidence is against assignment of a rating in excess 
of 30 percent.  Further, the Board finds no basis for 
assignment of an earlier effective date than the date of 
claim in this case.  Under the circumstances, the Board 
believes that any questions as to elements addressed in 
Dingess are effectively rendered moot and that no useful 
purpose would be served by delaying appellate review for any 
additional VCAA notice.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected headaches warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected headaches have been rated by 
the RO under the provisions of Diagnostic Code 8100.  Under 
this regulatory provision, a rating of 10 percent is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124(a), 
Diagnostic Code 8100.

The veteran underwent a VA examination in January 2003.  He 
reported suffering from chronic, daily headaches that were 
occasionally prostrating.  He stated that he has been having 
these headaches for approximately 10-11 years.  

The veteran underwent another VA examination in May 2004.  He 
once again complained of daily headaches that were 
prostrating in nature approximately once per week.  However, 
he admitted that he has not suffered from nausea, vomiting, 
or photophobia.  He stated that it is more of a muscle strain 
type feeling.  If he lies down and takes tramadol and 
Tylenol, it will relieve his headaches.  

The Board finds that the lack of nausea, vomiting, and 
photophobia weigh against the veteran's claim that he suffers 
from prostrating attacks once per week.  Nonetheless, the 
Board finds that the headaches, as described by the veteran, 
are severe enough so that they more nearly approximate the 
criteria enumerated for a 30 percent rating.  As such, the 
Board finds that with the benefit of the doubt going toward 
the veteran, a 30 percent rating is warranted for the 
veteran's service connected headaches.  Moreover, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that a rating of 30 percent is for assignment during the 
entire period contemplated by this appeal; that is, December 
14, 2000 (the date of the claim).  See Fenderson.   

However, the Board further finds that a rating in excess of 
30 percent is not warranted for any period contemplated by 
this appeal.  The next highest rating of 50 percent is only 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  As noted above, the absence 
of nausea, vomiting, and photophobia weigh against the claim 
that the veteran's headaches are "prostrating" in nature, 
much less completely prostrating.  Moreover, his headaches 
cannot be said to be prolonged inasmuch as he has admitted 
that his headaches are relieved if he lies down and takes 
medication.   

As the preponderance of the evidence is against a rating in 
excess of 30 percent, the benefit-of-the-doubt doctrine does 
not apply, and a rating in excess of 30 percent for service 
connected headaches must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to assignment of a 30 percent rating (but no 
higher) for service connected headaches is warranted, 
effective December 14, 2000.  To this extent, the appeal is 
granted, subject to laws and regulations governing awards of 
VA monetary benefits. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


